Exhibit 10.1

  

FOURTH AMENDMENT TO THE

LITTELFUSE, INC. SUPPLEMENTAL RETIREMENT AND SAVINGS PLAN

 

This FOURTH AMENDMENT to the LITTELFUSE, INC. SUPPLEMENTAL RETIREMENT AND
SAVINGS PLAN (the “Plan”) is made by Littelfuse, Inc. (the “Company”), effective
as of December 31, 2015.

 

WITNESSETH:

 

WHEREAS, the Company maintains the Plan consisting of the Nonqualified Deferred
Compensation Plan Basic Plan Document (the “Basic Plan Document”) and related
Adoption Agreement (the “Adoption Agreement”); and

 

WHEREAS, the Company wishes to amend the Plan, pursuant to its authority under
Section 6.03(A) of the Basic Plan Document, to expand eligibility to include
designated employees of the Mexican branch of a foreign subsidiary of the
Company who reside in the United States.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.     Section 2.01(c) of the Adoption Agreement is amended by deleting
subsection (c) in its entirety and substituting therefor the following:

 

“(c)         Specified Employees/Contractors by name, job title or
classification:

 

(i) Beginning January 1, 2015 and each January 1 thereafter, those management
Employees with base salaries equal to or greater than $200,000 each year, as
modified from time to time by the Employer’s Retirement Plan Committee (or, if
none, the Board of Directors of the Employer).

 

(ii) Beginning on the 2015 effective date of this Amendment and each January 1
thereafter, those management Employees employed by Littelfuse Mexico
Manufacturing B.V. – Mexican Branch who are citizens or residents aliens of the
United States, reside in the United States and are specifically designated as a
Participant by the Chief Legal Officer of the Company, provided, however, such
Employee shall solely be eligible for Discretionary Nonelective Contributions
under Section 2.03(d) of this Adoption Agreement and no other forms of
contributions provided for under the Plan.”

 

2.     Section 2.06(c) of the Adoption Agreement shall be amended to add the
following to the end thereof:

 

“For purposes of other Discretionary Nonelective Contributions, the Employer
shall have the discretion to specify the allocation conditions, if any,
applicable to each such contribution.”

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Section 4.02 of the Adoption Agreement shall be amended to select clause
(ii) only (for clarification purposes).

 

4.     The provisions of the Plan shall be interpreted consistently with the
above changes so as to allow the Company to make contributions on behalf of such
designated management employees.

 

5.     Except as specifically set forth above, the provisions of the Plan shall
remain in full force and effect.

 

IN WITNESS WHEREOF, this Fourth Amendment has been executed on this 29th day of
July, 2015.

 

 

 

LITTELFUSE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ryan K. Stafford

 

 

 

Ryan K. Stafford

 

 

 

Executive Vice President-Chief Legal & Human Resources Officer

 

 